Citation Nr: 0605282	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-05 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the RO.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2005.  



FINDINGS OF FACT

1.  The veteran is currently rated at 30 percent for 
residuals of cold injury to the left foot; at 30 percent for 
residuals of cold injury to the right foot; at 10 percent for 
residuals of cold injury to the right hand; at 10 percent for 
residuals of cold injury to the nose; and 10 percent for 
residuals of cold injury to the left hand.  The combined 
rating is 70 percent.  

2.  The veteran reportedly last worked in 1997, has 
occupational experience as a laborer, as a worker in a 
warehouse and as a grounds keeper, and has three years of 
high school education.  

3.  The veteran is not shown to be precluded from obtaining 
and maintaining substantially gainful employment solely due 
to his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in October 2001 and April 2002, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In a November 2004 Supplemental Statement of the Case, the RO 
provided the regulations for the claim, and thereby informed 
the veteran of the evidence needed to substantiate the 
claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided a recent VA examination.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

In August 2001, the veteran submitted a claim for a total 
compensation rating based on individual unemployability 
(TDIU).  

The veteran's service-connected disabilities at that time 
were residuals of cold injury to the left foot, rated as 30 
percent disabling; and residuals of cold injury to the right 
foot, rated as 30 percent disabling.  The combined rating was 
60 percent disabling.

On the August 2001 claim, the veteran stated that he was last 
employed at Moore Electric and had been unemployed since 
November 1997.  He stated that his frostbite injuries to the 
face, feet and hands prevented him from securing or following 
any substantially gainful occupation.  He indicated that he 
had three years of high school education.  

In a December 2001 RO decision, the veteran's claim for 
individual unemployability was denied.  

In a March 2001 private medical report, it was noted that the 
veteran had developed a cold intolerance and needed to be 
very cautious of cold weather, with long term consequences of 
possible gangrene and amputation, due to the cold injuries on 
his feet.  

In an April 2001 statement, the veteran's wife indicated that 
when exposed to cold temperatures for longer than 30 minutes, 
the veteran's face, fingers, and toes would become numb, 
shiny red, tingle, and burn painfully.  It was noted that the 
veteran's fingers and toes peeled all winter long, and he 
suffered from arthritic pain.  

The veteran's wife stated that the veteran had to change jobs 
due to his inability to cope with the outside elements, and 
he was unable to participate in any winter activities.  

In a December 2002 private medical report, it was noted that 
the veteran was susceptible to severe cold weather and could 
not be outside when the weather was less than fifty degrees 
because the cold weather caused loss of mobility to his hands 
and fingers.  The cold weather would also cause the veteran's 
hands, fingers, and face to lose feeling and become numb.  

The October 2004 VA examination indicates that the veteran 
had intolerance to cold weather below fifty degrees.  The 
examiner stated that there was no evidence of arthritic 
changes in the feet on X-ray studies performed in 2001.  The 
veteran reported continued intolerance to the cold.  He 
reported that he was unable to shovel snow because of the 
cold weather.  

On examination, there was bluish discoloration of the feet 
with chronic nail infection.  There was some decreased 
pinprick sensation in a glove/stocking distribution.  
However, motor strength was 5/5 in all major muscle groups.  

The examiner stated that the veteran had some progression of 
the frostbite neuropathy of his feet.  The examiner stated 
that the veteran had mild to moderate involvement of his 
feet, and mild involvement of his hands, by history.  

The examiner noted that he found no evidence of fatigability 
or incoordination due to his frostbite injury.  There were 
other injuries, namely a fractured lower back, which impaired 
his ability to walk.  Hand X-ray studies were normal.  

In a November 2004 RO decision, service connection was 
granted for residuals of cold injury to the left hand, rated 
as 10 percent disabling; residuals of cold injury to the 
right hand, rated as 10 percent disabling; and residuals of 
cold injury to the nose, rated as 10 percent disabling.  The 
combined rating increased to 70 percent disabling.  

At the November 2005 hearing, the veteran testified in 
relevant part that the last time he worked was in 1997.  He 
stated that his frostbite condition was significant enough to 
stop him from working.  He stated that the frostbite was 
causing burning, stinging, crystallizing, and sores on his 
face.  

The veteran testified that he could not be in cold weather 
and that cold water was also not good for him.  He stated 
that his job occupation was that of a laborer, in cement 
work, and that he worked outside.  He also was a grounds 
keeper, and had worked in a warehouse.  

In a statement submitted in November 2005, the Vice President 
of Moore Electric, the veteran's former employer, stated that 
the veteran was hired in June 1997.  It was noted that the 
veteran informed the employer of his frost bite injury, and 
the fact that he was not able to work outside at fifty 
degrees or below.  The veteran asked for his work load to be 
kept mainly indoors, and Moore Electric was able to 
accommodate his request.  

In a statement submitted in October 2005, the First Sergeant 
of the veteran's former infantry unit stated that the veteran 
was unable to take part in a lot of field training and 
tactical marches because of the serious frost bite injuries 
that he had sustained.  


Law and Regulations

Total disability ratings for compensation may be assigned 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a) (2005).  

To qualify for a total rating for compensation purposes, the 
evidence must show: (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b) (2005).  


Analysis

The veteran is currently rated at 30 percent for residuals of 
cold injury to the left foot; at 30 percent for residuals of 
cold injury to the right foot; at 10 percent for residuals of 
cold injury to the right hand; at 10 percent for residuals of 
cold injury to the nose; and 10 percent for residuals of cold 
injury to the left hand.  The combined rating is 70 percent.

The Board notes that the veteran had three years of high 
school education, and has worked as a laborer, in a 
warehouse, and as a grounds keeper.  The veteran last worked 
in 1997.

In the present case, the veteran does, in fact, meet the 
threshold requirement for a total disability rating in that 
his various service-connected residuals of cold injury 
disabilities are rated at 70 percent.  38 C.F.R. § 4.16(a).  

However, despite the fact that the veteran meets the 
threshold requirement for a total disability rating, before a 
total rating based upon individual unemployability may be 
granted, there must also be a determination that the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
non-service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

In this regard, the medical evidence shows that the veteran 
cannot work in an environment with temperatures below 50 
degrees.  

At the October 2004 VA examination, the examiner stated that 
the veteran had mild to moderate involvement of his feet, and 
mild involvement of his hands, by history.  Significantly, 
the examiner noted that he found no evidence of fatigability 
or incoordination due to his frostbite injury.  There were 
other injuries, namely a fractured lower back, which impaired 
his ability to walk.  

The November 2005 statement from the Vice President of Moore 
Electric, the veteran's former employer, stated that the 
veteran asked for his work load to be kept mainly indoors, 
and Moore Electric was able to accommodate his request.  

The Board concludes the veteran is not unemployable due to 
his service-connected disabilities.  The medical evidence of 
record has not demonstrated that the veteran's service-
connected disabilities would prevent him from getting 
employment, in particular a job in an indoor environment.  In 
fact, Moore Electric stated that the veteran's request for 
indoor work was accommodated.  

The veteran's service-connected conditions do affect his 
abilities to some degree, but there is no evidence that he is 
unable to work in an indoor environment, or some other type 
of substantially gainful employment as a result of these 
conditions.  

No medical professional has stated that the veteran's 
service-connected disabilities are wholly the reason for the 
veteran's inability to work.  The Board notes that the 
October 2004 VA examination indicates that the veteran had a 
fractured lower back that impaired his ability to walk.  This 
is non-service-connected pathology.  

In this case, the preponderance of the evidence is against 
finding that the veteran's service-connected disabilities 
alone make him unemployable for all forms of substantially 
gainful employment consistent with occupational and 
educational background.  

The Board concludes, therefore, that a total disability 
rating for compensation purposes based on individual 
unemployability is not warranted.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b); Gilbert, supra.  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal 


 Department of Veterans Affairs


